SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1254
CA 13-00518
PRESENT: SMITH, J.P., FAHEY, CARNI, VALENTINO, AND WHALEN, JJ.


CHARTER ONE BANK, FSB, SUCCESSOR BY MERGER
TO ALBANK, FSB, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

RICHARD F. MILLS, DEFENDANT-APPELLANT,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


RICHARD F. MILLS, DEFENDANT-APPELLANT PRO SE.

HARRIS BEACH PLLC, PITTSFORD (JOHN A. MANCUSO OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Genesee County (Robert
C. Noonan, A.J.), rendered March 14, 2012. The order denied the
motion of defendant Richard F. Mills for leave to reargue or renew his
prior motions seeking permission to proceed as a poor person and for
recusal, respectively.

     It is hereby ORDERED that said appeal from the order insofar as
it denied leave to reargue is unanimously dismissed and the order is
affirmed without costs.

     Same Memorandum as in Charter One Bank v Mills ([appeal No. 1]
___ AD3d ___ [Dec. 27, 2013]).




Entered:    December 27, 2013                   Frances E. Cafarell
                                                Clerk of the Court